Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Watt et al (US Patent No. 6,257,162) in view of Xi (US Pub. No. 2014/0023365).
Regarding claim 1, Watt et al teaches an adapter used to connect an optical cable to an electronic device used underwater, as shown on Figs. 1A and 1B, the adapter comprising: 
data transfer unit (12 management system) comprising optical fiber (see col. 6, lines 14-21; “Unit 17 can be any apparatus that can convey power and data between umbilical 45 and tether 40. … unit 17 takes the form of electrical, hydraulic and/or fiber optic lines connected at one end to umbilical 45 and at the other end to tether 40.”);
an attachment structure (21) for detachably attaching the adapter to the electronic device (20), wherein: 
the data transfer unit comprises a waterproof structure (see col. 5, lines 46-53, 66-67 and col. 6, lines 2-6; it is inherent that the unit is waterproof in order to protect electrical components such as the spool motor), a first connector (17) used to connect the optical cable (45) to the data transfer unit, and a second connector (19) used to connect the data transfer unit to the electronic 
Watt et al teaches data transfer unit connected to optical cable and electrical motor, as discussed above, and differs from the claimed invention in that Watt et al does not specifically teach that the data transfer unit comprises a photoelectric conversion device.  Xi teaches underwater communication system comprising adaptor having photoelectric conversion device (see Fig. 3 and paragraph [0038]; “The adaptor 100 includes a CAN transceiver 110, a direction detection module 120, a transmit enable module 140, an electro-optical converter 160, and an opto-electrical converter 170.”; see also paragraph [0037]; “The CAN device 15 is housed in an enclosure 200. The enclosure 200 may be a sealed subsea equipment housing. The enclosure 200 also houses an adaptor 100.”).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the adaptor of the underwater communication system of Watt et al by providing photoelectric conversion device, as taught by Xi, in order to provide compatibility between optical and electrical component.  
Regarding claim 2, in view of the above combination, Xi teaches that the first connector is integrally connected to the optical cable (see paragraph [0037]; “The CAN device 15 is housed in an enclosure 200. The enclosure 200 may be a sealed subsea equipment housing. The enclosure 200 also houses an adaptor 100.”).
Regarding claims 4 and 8, Watt et al teaches wherein the electronic device is an unmanned vehicle (see col. 5, lines 30-31; “…a flying latch vehicle…”).
	Regarding claim 5, an electronic device used underwater, as shown on Figs. 1A and 1B, comprising: 
an adapter (21) used to connect an optical cable (40) to the electronic device (20); and 

data transfer unit (12 management system) included in the adapter comprises a waterproof structure (see col. 5, lines 46-53, 66-67 and col. 6, lines 2-6; it is inherent that the unit is waterproof in order to protect electrical components such as the spool motor), a first connector (17) used to connect the optical cable (45) to data transfer unit, and a second connector (19) used to connect the data transfer unit to the electronic device; and the second connector is configured such that the second connector is detachable from the electronic device.
Watt et al teaches data transfer unit connected to optical cable and electrical motor, as discussed above, and differs from the claimed invention in that Watt et al does not specifically teach that the data transfer unit comprises a photoelectric conversion device.  Xi teaches underwater communication system comprising adaptor having photoelectric conversion device (see Fig. 3 and paragraph [0038]; “The adaptor 100 includes a CAN transceiver 110, a direction detection module 120, a transmit enable module 140, an electro-optical converter 160, and an opto-electrical converter 170.”; see also paragraph [0037]; “The CAN device 15 is housed in an enclosure 200. The enclosure 200 may be a sealed subsea equipment housing. The enclosure 200 also houses an adaptor 100.”).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the adaptor of the underwater communication system of Watt et al by providing photoelectric conversion device, as taught by Xi, in order to provide compatibility between optical and electrical component.  
Regarding claim 6, Watt et al teaches a method for transporting an electronic device used underwater, as shown on Figs. 1A and 1B, comprising: 

detaching the electronic device from the second connector to separate the electronic device from the optical cable; and transporting the electronic device (see col. 3, lines 12-17; “…the tether management system and the flying latch vehicle are separated… allows the flying latch vehicle to move independently…”).
Watt et al teaches data transfer unit connected to optical cable and electrical motor, as discussed above, and differs from the claimed invention in that Watt et al does not specifically teach that the data transfer unit comprises a photoelectric conversion device.  Xi teaches underwater communication system comprising adaptor having photoelectric conversion device (see Fig. 3 and paragraph [0038]; “The adaptor 100 includes a CAN transceiver 110, a direction detection module 120, a transmit enable module 140, an electro-optical converter 160, and an opto-electrical converter 170.”; see also paragraph [0037]; “The CAN device 15 is housed in an enclosure 200. The enclosure 200 may be a sealed subsea equipment housing. The enclosure 200 also houses an adaptor 100.”).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the adaptor of the underwater communication system of Watt et al by providing photoelectric conversion device, as taught by Xi, in order to provide compatibility between optical and electrical component.  


Allowable Subject Matter
Claims 3, 7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Watt et al (US Patent No. 6,223,675) is cited to show underwater power and data relay.
Tønnessen et al (US Pub. No. 2016/0375963) is cited to show ROV and docking station.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637